Per Curiam.
There is no final judgment in this record and the cause must be dismissed. There is a verdict of the jury for the defendant, which was recorded and the jury was discharged, but no semblance of a judgment upon such verdict appears to have been entered. See Tunno v. International Railway & Steamship Co., 34 Fla. 300, 16 South. Rep. 180, and cases cited.
Writ of error dismissed.
Taylor, C. J., and Hocker and Cockrell, JJ., concur.
Carter, P. J., and ShackleRord and Whitrield, JJ., concur in the opinion.